Third District Court of Appeal
                               State of Florida

                           Opinion filed April 17, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2466
                         Lower Tribunal No. 00-19296
                             ________________


                             Mike McGlocklin,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Milton Hirsch,
Judge.

     Mike McGlocklin, in proper person.

     Ashley Moody, Attorney General, and Marlon J. Weiss, Assistant Attorney
General, for appellee.


Before EMAS, C.J., and SALTER and LOGUE, JJ.

     PER CURIAM.
                           ON ORDER TO SHOW CAUSE

      On October 3, 2018, the Court affirmed the denial of Mike McGlocklin’s

petition for writ of habeas corpus.      On the same date, the Court ordered

McGlocklin to show cause why he should not be prohibited from filing further pro

se appeals, petitions, motions, or other pleadings in this Court relating to lower

tribunal case F00-19296.

      Upon consideration of McGlocklin’s response to the order to show cause

and the successive, duplicative, pro se petitions and appeals brought by

McGlocklin, we conclude that good cause has not been shown. McGlocklin has

engaged in the filing of meritless, frivolous, and successive claims, continuing to

seek relief from this Court notwithstanding prior adverse determinations on the

merits.

      In accordance with State v. Spencer, 751 So. 2d 47 (Fla. 1999), and

Concepcion v. State, 944 So. 2d 1069 (Fla. 3d DCA 2006), McGlocklin is

prohibited from filing any further pro se appeals, pleadings, motions, or petitions

relating to his conviction, judgment, and sentence in lower tribunal case F00-

19296. We direct the Clerk of the Third District Court of Appeal to refuse to

accept any such papers relating to the circuit court case number unless they have

been reviewed and signed by an attorney who is a duly licensed member of The




                                        2
Florida Bar in good standing. See Whipple v. State, 112 So. 3d 540 (Fla. 3d DCA

2013).

      Additionally, any such further and unauthorized pro se filings by

McGlocklin may subject him to appropriate sanctions, including the issuance of

written findings forwarded to the Department of Corrections for its consideration

of disciplinary action, including the forfeiture of gain time. See § 944.279(1), Fla.

Stat. (2018).




                                         3